DETAILED ACTION
This action is in response to applicant’s amendment received on December 1st, 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17-22 and 29-34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 17 lines 6 and 7 recite “… such that the anchoring balloon is tightly attached to a lumen wall …” (emphasis added by the examiner). As discussed on page 11 line 35 and page 12 lines 1-2 of the specification, the anchoring balloon is filled at a target position to ensure the needle and push rod are centered within a blood vessel. Therefore, claims 17-22 and 34 include a human within their scope and are non-statutory. 
Claim 29 lines 5 and 6 recite “… such that the anchoring balloon is tightly attached to a lumen wall …” (emphasis added by the examiner). As discussed on 
 non-statutory. A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There exits an inconsistency between the language of claim 17 and dependent claim 34 making the scope of the claims unclear. Claim 17 line 1 recites “A puncturing device…” indicating that the claims are directed to the subcombination, “A puncturing device”. Claim 34 lines 4-5 positively recites a coating membrane of a punctured stent as part of the invention, i.e. “…such that the distal end part of the anchoring balloon presses against a coating membrane of a punctured stent...” indicating that the claims are directed to a combination, i.e. a puncturing device and a punctured stent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Publication 2011/0172690) in view of Melsheimer (U.S. Publication 2008/0103441).
Cohn discloses a device (for example see Figures 5-6) an inflatable anchoring balloon and a flexible catheter (601) passing through a proximal end (610) and a distal end (650) of the anchoring balloon, wherein a distal end of the catheter is located within a region of the anchoring balloon (the distal end of the catheter is being interpreted as from the distal tip to the middle of element 601). Cohn disclose the device wherein the catheter is a multi-cavity tube having at least two cavities an accommodating cavity passing through the anchoring balloon and capable of accommodating a puncturing 
Regarding the device further comprising a puncturing needle, Melsheimer teaches a device (for example see Figure 4) comprising an inflatable anchoring balloon (44) and a catheter (45) passing through the balloon, wherein the device further comprises a puncturing needle (48) movably positioned within the catheter in order to ease insertion of the device through tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cohn further comprising a puncturing needle in view of Melsheimer in order to ease insertion of the device through tissue. 
Regarding the central region of the anchoring balloon forming a sunken region,
Melsheimer teaches a device (for example see Figure 4) comprising an inflatable anchoring balloon including a central region (the portions of the balloon folded inward to form the hole of the donut shape) and a catheter passing through the balloon such that the distal end of the catheter is positioned at the central region of the balloon, wherein the distal ends of the balloon are sunken towards the proximal end of the balloon such that the central region forms a sunken region, i.e. the balloon forms a donut shape with the catheter in the hole of the donut. It would have been an obvious matter of design 
	Regarding the distal end of the catheter being positioned in the sunken central region of the anchoring balloon, Melsheimer teaches a device comprising an inflatable anchoring balloon with a sunken central region and a catheter including a distal end, wherein the distal end of the catheter is positioned within the sunken central region of the anchoring balloon. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Cohn wherein the distal end of the catheter is positioned within the sunken central region of the anchoring balloon, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The device of Cohn as modified by Melsheimer discloses a device wherein the anchoring balloon is capable of being tightly attached, i.e. frictionally fit, to a lumen wall, such as a blood vessel, when filled to limit radial movement of the device/catheter and to anchor the device/catheter. 
s 18-21 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Publication 2011/0172690) in view of Melsheimer (U.S. Publication 2008/0103441) further in view of Keith (U.S. Publication 2008/0172033).
	The device of Cohn as modified by Melsheimer discloses the invention as claimed except for the anchoring balloon having an axial length of 5 to 20 mm and a distance between the distal end of the catheter and the distal end of the anchoring balloon being less than or equal to 2 mm. 
	Regarding the anchoring balloon having an axial length of 5 to 20 mm, Keith discloses a device comprising an anchoring balloon (86), wherein the axial length of the anchoring balloon is between 5 and 20 mm (page 11 paragraph 138). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cohn as modified by Melsheimer wherein the anchoring balloon has an axial length between 5 and 20 mm in view of Keith, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding the distance between the distal tip of the catheter and the distal end of the anchoring balloon being less than or equal to 2 mm, Keith teaches a device comprising a catheter including a distal tip and an anchoring balloon including a distal end, wherein a distance between the distal tip of the catheter and the distal end of the anchoring balloon is less than or equal to 2 mm (page 9 paragraph 124). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cohn as modified by Melsheimer wherein a distance between the .
	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Publication 2011/0172690) in view of Melsheimer (U.S. Publication 2008/0103441) further in view of Cosman (U.S. Publication 2014/0121658).
The device of Cohn as modified by Melsheimer discloses the invention as claimed except for the distal tip of the puncturing needle being less than or equal to 7 mm. Cosman teaches a device comprising a puncturing needle including a distal tip (207) having a length U, wherein the length U of the distal tip is 1 mm to 10 cm (page 10 paragraph 62). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cohn as modified by Melsheimer wherein the distal tip of the puncturing needle includes a length less than or equal to 7 mm in view of Cosman, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 23-28 are allowed.
Response to Arguments
Applicant's arguments filed December 1st, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations and claims added in the amendment filed on December 1st, 2021. The applicant’s . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775